department of the treasury internal_revenue_service washington d c date cc dom fs p si tl-n-6725-98 uilc 2207a number release date internal_revenue_service national_office field_service_advice memorandum for attn from assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend w h s w trust h trust descendants’ trust x partners year year year year year dollar_figurex1 state a state a code case a case b issues whether h’s disposition of his interest in the w trust is subject_to gift_tax whether the agreements in year and year between s and h resulted in a gift from h to s whether the agreement in year between s and h resulted in estate_tax consequences whether h made an indirect gift that benefitted the descendants’ trust when in his capacity as general_partner he failed to require reimbursement of losses before he resigned as general_partner resulting in the depletion of his capital accounts to the benefit of the capital accounts of the descendants’ trust whether the service may assert transferee_liability for the transfers made pursuant to the year settlement agreement that are subject_to estate_and_gift_taxes conclusions h’s inter_vivos disposition of his qualifying_income_interest_for_life in the marital portion of the w trust is a transfer of all interests in such property other than the qualifying_income interest thus under sec_2519 h is treated as gifting the remainder of the marital portion of the w trust in year based upon the facts presented the year agreement was not respected by h and s and was superceded by the year agreement in the year agreement h transferred significant value to s when he transferred hi sec_3 qualifying_income_interest_for_life in the marital portion of the w trust relinquished certain rights in the h trust and relinquished his rights in x partners to resolve the litigation however based on the facts presented it appears that the year agreement was made in the ordinary course of business between s and h and therefore was not a taxable gift pursuant to the year agreement h retained a monthly annuity for life in the h trust accordingly we conclude that pursuant to sec_2036 h’s gross_estate includes the amount of the h trust corpus needed to generate the monthly annuity and the taxes paid thereon in addition since h retained a life_estate in certain real and personal_property the date of death values of these properties are also includible in h’s gross_estate under sec_2036 based upon the facts provided we conclude that h did not make an indirect gift by failing to require reimbursement of losses before he resigned as general_partner pursuant to the applicable regulations there was no triggering event requiring restoration of the capital accounts the transferee may be held liable for the estate_tax under sec_6324 and for the gift_tax under the doctrine_of transferee_liability in equity however further factual development is required there may be no transferee_liability to the extent either party has made the transfers for full and adequate_consideration sec_6901 allows the service one year beyond the expiration of the period of limitations for assessment against the transferor to assess such transferee liabilities facts w and h were married and had one son s in year w and h formed x partners pursuant to the laws of state a x partners has two classes of limited partners special limited partners and regular limited partners the partnership_agreement provides that h and w are special limited partners and the descendants’ trust with s as trustee h and w are regular limited partners the partnership_agreement was amended in year to allocate the partnership losses to w and h the amendment provided that losses allocable to each partner would be charged against his portion of the partner’s earnings retained in business and any partner’s negative balance would be collectible by the partnership as any other obligation owed to the partnership with interest at a reasonable rate to be determined by the general partners in year w and h created irrevocable trusts containing essentially the same terms called the w trust and h trust w and h transferred their interests in x partners to their respective trusts w and h were co-trustees of both trusts and when w died s became co-trustee of both trusts with h under the terms of the trusts the trustee was authorized to distribute net_income and principal to the grantor and the grantor’s spouse for their medical dental hospital and nursing expenses and for their support and maintenance in their accustomed manner of living s was the primary beneficiary of the remainder_interest of both trusts following the death of h and w but h and w retained the right to revoke the beneficiary designations w died in year on the estate_tax_return filed by the estate the executor of w’s estate elected to treat the marital trust portion of the w trust which was included in w’s gross_estate as qualified_terminable_interest_property under sec_2056 b and her estate claimed a marital_deduction for the value of the marital trust the return reported that no estate_tax was due shortly after w’s death h desired to remarry against the wishes of s to resolve the disputes over the family’s assets s and h entered into a formal agreement in year the terms of the agreement required that all income from assets in the w and h trusts continue to be used to support h in his accustomed manner of living pursuant to the discretionary authority granted in the trust instruments the year agreement also provided that payments from x partners from the trusts that exceeded a combination of the distributions of net_income to h and the net_income distributions from the marital trust portion of the w trust would reduce a contingent_liability of s to pay the surviving_spouse named in h’s will a certain amount this contingency never occurred the agreement also provided that upon the sale before h’s death of certain property held by x partners an amount equal to the selling_price would be distributable to s although the property was sold h never distributed an amount equal to the selling_price to s the agreement also provided that certain life_insurance_proceeds be returned to h the day after the agreement was signed h remarried s hired an attorney as trustee of the descendants’ trust and sued h for amongst other things that as general_partner he failed to require reimbursement of partnership losses by the general_partner h counterclaimed and argued that s had cut off the payments that h was entitled to from the h trust and had failed to return the insurance proceeds as provided for under the year agreement s and h entered into an agreement in year to resolve the litigation h agreed to resign as general_partner of the partnership and as trustee of the w and h trusts s remained the trustee of the trusts and agreed to dissolve the partnership and distribute partnership assets to the partners in accordance with their capital accounts the documents indicate that this distribution has not been made real_property and two motor vehicles owned by the partnership were transferred to h for life s and h also agreed that h will be paid dollar_figurex1 per month for life plus the taxes due on the annuity from the principal of the h trust if the h trust is depleted payment would come from the income and if necessary from the principal of the marital portion of the w trust with the exception of this monthly annuity h relinquished all of his legal rights to payments from the h trust and the marital portion of the w trust further h relinquished his right to change the beneficiary designation on the h trust when he relinquished his legal rights to that trust h died in year law and analysis issue - whether h’s disposition of his interest in the marital portion of the w trust is subject_to gift_tax law sec_2044 a provides in part that the value of the gross_estate shall include the value of any property to which this section applies in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent a under sec_2056 by reason of subsection b thereof or b under sec_2523 by reason of subsection f thereof and sec_2519 relating to dispositions of certain life estates did not apply with respect to a disposition by the decedent of part or all of such property sec_2056 generally provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by subsection b be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that in the case of qualified terminable_interest property- i for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and ii for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii which an election under this paragraph applies under sec_2056 the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2207a provides that if for any calendar_year tax is paid under chapter with respect to any person by reason of property treated as transferred by such person under sec_2519 such person shall be entitled to recover from the person receiving the property the amount by which the total_tax for such year under chapter exceeds the total_tax which would have been payable under such chapter for such year if the value of such property had not been taken into account for purposes of chapter sec_2511 generally provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift and shall be included in computing the amount of gifts made during the calendar_year sec_2519 generally provides that for purposes of chapter sec_11 and sec_12 any disposition of all or part of a qualifying_income_interest_for_life in any property to which this section applies shall be treated as a transfer of all interests in such property other than the qualifying_income interest sec_2519 provides that sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 by reason of subsection b thereof or under sec_2523 by reason of subsection f thereof treas reg provides in pertinent part that a sale exchange or other transfer of property made in the ordinary course of business a transaction which is bona_fide at arm’s length and free from donative_intent will be considered as made for an adequate_and_full_consideration in money or money’s worth sec_25_2519-1 provides in part that if a donee spouse makes a disposition of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under sec_2056 or sec_2523 for the transfer creating the qualifying_income interest the donee spouse is treated for purposes of chapter sec_11 and sec_12 of subtitle b of the internal_revenue_code as transferring all interests in property other than the qualifying_income interest analysis under sec_2056 property that passes from a decedent to the surviving_spouse in which the surviving_spouse has a qualifying_income_interest_for_life qualifies for the marital_deduction if the executor elects to treat the property as qualified_terminable_interest_property qtip the consequence of the qtip_election is that the property remaining at the surviving spouse’s death must be included in the surviving spouse’s gross_estate under sec_2044 unless the surviving_spouse made a transfer of the interest under sec_2519 the inter_vivos relinquishment of a qualifying_income interest may invoke two sections sec_2519 imposes a gift_tax on the remainder_interest and sec_2511 imposes a gift_tax on the qualifying_income interest the executor of w’s estate made an election under sec_2056 for the marital trust portion of the w trust and claimed a marital_deduction on w’s federal estate_tax_return for the value of the marital trust h had the benefit of a qualifying_income_interest_for_life and received the benefit of deferred estate taxation as part of the settlement between s and h in year h made a disposition of his qualifying_income_interest_for_life when he relinquished all legal rights to payments from the marital portion of the w trust but for the contingency should the assets in the h trust become depleted the agreement provided that h will be paid dollar_figurex1 per month for life from the principal of the h trust if the h trust corpus depleted only then would payment come from the income and if necessary from the principal of the marital portion of the w trust h specifically relinquished all of his legal rights to payments from either trusts with the exception of this annuity arrangement the term disposition as used in sec_2519 applies broadly to circumstances in which the surviving spouse’s right to receive the income is relinquished or otherwise terminated by whatever means see h_rep_no 97th cong 1st sess that states the bill provides that property subject_to a qtip_election will be subject_to transfer_taxes at the earlier of the date on which the spouse disposes either by gift sale or otherwise of all or part of the qualifying_income interest or upon the spouse’s death the estate_tax_marital_deduction provisions are intended to provide a special tax_benefit that allows property to pass to the surviving_spouse without the decedent’s estate paying tax on its value tax is deferred on the transfer until the surviving_spouse either dies or makes a lifetime disposition of the property see revrul_98_8 1998_6_irb_24 it is necessary under the estate and gift_tax laws to tax the transfer of the remainder_interest because the predeceased spouse’s estate received a marital_deduction for the terminable_interest property and after the inter_vivos transfer of the qualifying_income interest the remainder will no longer be included in the surviving spouse’s estate under sec_2044 we conclude that in year h gave up his right to receive the qualifying_income_interest_for_life in the marital portion of the w trust the amount_of_the_gift under sec_2519 is the value of the trust corpus less the value of the qualifying_income interest the amount_of_the_gift is further reduced by the gift_tax liability if the donee reimburses the estate for the gift_taxes attributable to the transfer under see sec_2207a furthermore pursuant to sec_2511 h may have gifted the qualifying_income interest when he relinquished his rights to that interest sec_2512 provides that where propery is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift and shall be included in computing the amount of gifts made during the calendar_year however if the transfer of property was made in the context of an agreement that is determined to be bona_fide at arm’s length and free from donative_intent the transfer will be deemed to be made for an adequate_and_full_consideration in money or money’s worth see sec_25_2512-8 although the inter_vivos disposition of the qualifying_income interest under sec_2511 may be characterized as a transfer of property made in the ordinary course of business under sec_25_2512-8 that does not affect the application of sec_2519 the facts and documents provided indicate that there was animosity between h and s litigation was pending pleadings were filed temporary restraining orders were obtained and negotiations ensued based on the facts presented it appears that the transfers were free from donative_intent and the transfers may have been at arm’s length and bona_fide due to the acrimonious relationship without further factual development we do not believe h made a gift of the qualifying_income interest under sec_2511 and express no opinion whether the terms of the marital trust satisfied the requirements of sec_2056 issue - whether the agreements in year and year between s and h resulted in a gift from h to s law sec_2501 imposes a tax on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides in part that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where propery is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift and shall be included in computing the amount of gifts made during the calendar_year sec_25_2512-8 provides in pertinent part that a sale exchange or other transfer of property made in the ordinary course of business a transaction which is bona_fide at arm’s length and free from donative_intent will be considered as made for an adequate_and_full_consideration in money or money’s worth transactions within a family group are subject_to special scrutiny when considering an intra-family transaction particularly between a parent and a child the presumption is that the transaction is a gift rather than a bona_fide business transfer see 82_tc_239 aff’d 786_f2d_1174 9th cir bergeron v commissioner tcmemo_1986_587 for example in 16_f3d_462 1st cir aff’g 100_tc_313 the court stated transactions among family members are subject_to particular scrutiny even when they apparently are supported by monetary consideration because that is the context in which a testator is most likely to be making a bequest rather than repaying a real contractual obligation analysis the determination of whether a transaction between family members is in reality a gift subject_to gift_tax is a factual issue to be determined on the facts of each case the facts and documents presented indicate that although h and s attempted to settle their disagreements in year neither party adhered to the terms of the settlement because the year agreement appears to have settled most if not all of the property disputes we believe that any attempted settlement in year was superceded by the year settlement accordingly we do not believe the year agreement was a contingent gift completed in year the year settlement and the attendant transfers appear testamentary in nature s transferred nothing to h but received essentially all of h’s assets including control of x partners h agreed to resign as general_partner of the partnership and as trustee of the w and h trusts s remained the trustee of the trusts and agreed to dissolve the partnership and distribute partnership assets to the partners in accordance with their capital accounts the facts indicate that s has not dissolved the partnership and distributed its assets h was to be paid dollar_figurex1 per month for life from the principal of the h trust and was given a life_estate in certain real and personal_property held by x partners with the exception of the monthly annuity h relinquished all of his legal rights to payments from the w and h trusts further h relinquished his right to change the beneficiary designation on the h trust however the relationship between s and h appears to have been acrimonious litigation was pending pleadings were filed temporary restraining orders were obtained and negotiations ensued pursuant to sec_25_2512-8 a sale exchange or other transfer of property that is bona_fide at arm’s length and free from donative_intent will be considered as made for an adequate_and_full_consideration in money or money’s worth based on the facts presented it appears that the transfers were free from donative_intent and the transfers may have been at arm’s length and bona_fide due to the acrimonious relationship accordingly without further factual development we do not believe that the settlement agreement in year resulted in a gift under sec_2511 issue - whether the settlement agreement in year between s and h resulted in estate_tax consequences law sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in a case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death - the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_20_2036-1 provides in pertinent part that if the decedent retained or reserved an interest or right with respect to all of the property transferred by him the amount to be included in his gross_estate under sec_2036 is the value of the entire property less only the value of any outstanding income_interest which is not subject_to the decedent’s interest or right and which is actually being enjoyed by another person at the time of the decedent’s death if the decedent retained or reserved an interest or right with respect to a part only of the property transferred by him the amount to be included in the gross_estate under sec_2036 is only a corresponding proportion of the amount described in the preceding sentence analysis in year h created the h trust and retained an interest under sec_2036 h enjoyed or had the right to the income from the property under the terms of the h trust the trustees h and w were authorized to distribute net_income and principal to h and w for their medical dental hospital and nursing expenses and for their support and maintenance in their accustomed manner of living see sec_25_2511-2 sec_2036 generally provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has retained for his life the possession or enjoyment of or the right to the income from the property pursuant to the terms of the settlement in year h rearranged his affairs but continued to retain a sec_2036 string to the h trust h retained a lifetime annuity in the amount of dollar_figurex1 net per month from the principal of the h trust plus payment of the taxes h had a sec_2036 interest before the settlement and pursuant to the terms of the settlement retained a sec_2036 interest in the h trust accordingly we conclude that the corpus needed to produce the dollar_figurex1 net per month and the taxes paid thereon is includible in h’s estate pursuant to sec_2036 see sec_20_2036-1 revrul_82_105 1982_1_cb_133 further under sec_2036 a the date of death values of the personal and real_property in which h retained a life_estate are also includible in his gross_estate in year h and w created x partners with their own funds and set up the trusts to hold their partnership interests prior to the year agreement h was general_partner and special limited_partner when s and h entered into the agreement to resolve the litigation h agreed to resign as general_partner of the partnership and as trustee of the w and h trusts however h retained life estates in two motor vehicles and real_property owned by the partnership the values of which are includible in his gross_estate under sec_2036 whether h made an indirect gift that benefitted the descendants’ trust when in his capacity as general_partner he failed to require reimbursement of losses before he resigned as general_partner resulting in the depletion of his capital accounts to the benefit of the capital accounts of the descendants’ trust issue - law sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit or item thereof shall be determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner’s distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 provides in general that the economic_effect test requires an examination of the capital accounts of the partners of a partnership as maintained under the partnership_agreement sec_1_704-1 provides in pertinent part that in order for an allocation to have economic_effect it must be consistent with the underlying economic arrangement of the partners this means that in the event there is an economic benefit or economic burden that corresponds to an allocation the partner to whom the allocation is made must receive such economic benefit or bear such economic burden based on these principles and except as otherwise provided in this paragraph an allocation of income gain loss or deduction or item thereof to a partner will have economic_effect if and only if throughout the full term of the partnership the partnership_agreement provides - for the determination and maintenance of the partners’ capital accounts in accordance with the rules of b iv of this section upon liquidation of the partnership or any partner’s interest in the partnership liquidating distributions are required in all cases to be made in accordance with the positive capital_account balances of the partners as determined after taking into account all capital_account adjustments for the partnership taxable_year during which such liquidation occurs and if such partner has a deficit balance in his capital_account following the liquidation of his interest in the partnership as determined after taking into account all capital_account adjustments for the partnership taxable_year during which such liquidation occurs he is unconditionally obligated to restore the amount of such deficit balance to the partnership by the end of such taxable_year which amount shall upon liquidation of the partnership be paid to creditors of the partnership or distributed to other partners in accordance with their positive capital_account balances sec_1_704-1 provides that the economic_effect test described in paragraph b ii of this section requires an examination of the capital accounts of the partners of a partnership as maintained under the partnership_agreement except as otherwise provided in paragraph b ii i of this section an allocation of income gain loss or deduction will not have economic_effect under paragraph b ii of this section and will not be deemed to be in accordance with a partner’s interest in the partnership under paragraph b of this section unless the capital accounts of the partners are determined and maintained throughout the full term of the partnership in accordance with the capital accounting rules of this paragraph b iv sec_1_704-1 generally provides that upon the transfer of all or part of an interest in the partnership the capital_account of the transferor that is attributable to the transferred interest carries over to the transferee partner analysis the rules governing partnership capital accounts are set forth in the regulations under sec_704 the sec_704 capital accounts are designed to track the economic_effect of the allocation of partnership items to a partner under the regulations each partner has one capital_account that reflects the value of the partner’s contributions to the partnership and is increased by the partner’s share of income and is reduced by the partner’s share of partnership deductions and by distributions to the partner see sec_1_704-1 for the rules governing the proper maintenance of capital accounts to insure that tax allocations items of income gain loss or deduction have economic_effect the partners must agree to liquidate based on positive capital accounts and to require that partners with a negative capital_account restore this negative account upon liquidation see sec_1_704-1 the time for the restoration of a negative capital_account is when the partnership is being liquidated or the partner’s interest in the partnership is being liquidated see sec_1 b ii b and the partnership_agreement was amended in year to allocate the partnership losses to h and w in year in settlement of litigation between h and s h resigned as general_partner and as trustee of the h and the w trusts this transfer may have been a sale_or_exchange or a gift but in either case it was not the time that a partner is required to restore his her deficit capital_account under the sec_704 regulations the transferee inherits the capital_account of the transferor see sec_1_704-1 accordingly based on the information provided to us h had no obligation under sec_704 to restore his negative capital_account if he had one on the transfer of his interest in the partnership in year we express no opinion regarding whether the allocation of losses to the general partners satisfied the requirements for substantial economic_effect under the sec_704 regulations issue - whether the service may assert transferee_liability for the transfers made pursuant to the settlement agreement that were subject_to estate_and_gift_taxes law sec_6324 provides that where property is included in the gross_estate of a decedent pursuant to sec_2034 through the transferee of the property automatically becomes liable for any unpaid estate_tax to the extent of the date-of- death value of the property received sec_6901 provides that the liability of a transferee of property of a decedent in the case of a tax imposed by chapter relating to estate_taxes or of a donor in the case of a tax imposed by chapter relating to gift_taxes shall be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred sec_6902 and tax_court rule a provide that in proceedings before the tax_court the burden_of_proof shall be upon the secretary to show that a petitioner is liable as a transferee of property of a taxpayer but not to show that the taxpayer was liable for the tax in other words the service must prove each and every element of a prima facie case sec_6901 allows the service one year beyond the expiration of the period of limitations for assessment against the transferor to assess such transferee_liability analysis the analysis provided herein concludes that both gift and estate_taxes are due from h’s estate under sec_2519 gift_tax is due on the remainder of the marital portion of the w trust based upon h’s inter_vivos transfer of his lifetime qualified income_interest in the marital portion of the w trust under sec_2036 estate_tax is due on the amount of the corpus needed to support the lifetime annuity retained from the h trust and the date of death value of the real and personal_property that h retained for his life sec_6901 allows the government to assess a liability against a transferee in the same manner as the tax would be assessed against the transferor taxpayer sec_6901 provides that a transferee may be a donee heir legatee devisee distributee and with respect to estate_taxes any person who is personally liable for the tax sec_301_6901-1 see 100_tc_252 aff’d in part and rev’d in part 29_f3d_433 8th cir cert_denied 513_us_1190 however sec_6901 does not actually create transferee_liability it merely provides an alternative procedure for collecting the unpaid taxes of the transferor the substantive liability of the transferee for unpaid estate liability must be determined under federal_law sec_6324 transferee_liability for estate_taxes based on the available facts in this case to resolve litigation between h and s in year real_property and two vehicles owned by x partners were given to h for life s and h also agreed that h was to be paid dollar_figurex1 per month plus taxes for life from the principal of the h trust as noted above it has been determined that the corpus needed to produce the dollar_figurex1 net per month and the taxes paid thereon and the date of death values of the personal and real_property are includible in the gross_estate of h pursuant to sec_2036 sec_6324 specifically provides that where property is included in the gross_estate of a decedent pursuant to sec_2034 through the transferee of the property automatically becomes liable for any unpaid estate_tax to the extent of the date of death value of the property received sec_6324 this section allows the united_states to assert transferee_liability against persons receiving property that is transferred outside the probate proceeding magill v commissioner tcmemo_1982_148 aff’d sub nom 729_f2d_496 7th cir cert_denied sub nom 469_us_852 69_tc_309 thus a person who receives nonprobate assets that were included in the gross_estate of a decedent is a transferee and may be subject_to transferee_liability under sec_6901 without regard to whether he would be treated as a transferee under state law 312_f2d_311 9th cir aff’g 32_tc_998 and rev’g on another issue 32_tc_1017 groetzinger supra t c pincite and 66_tc_887 as possessors of property includible in the gross_estate of h the partnership and the h trust are transferees within the meaning of sec_6324 s as trustee is personally liable for the unpaid estate_taxes of the h estate where a trustee who as in this case is in possession of property includible in the decedent’s gross_estate at the date of death the trustee is personally liable as a transferee 32_tc_1017 modified on other grounds sub nom 312_f2d_311 9th cir sec_6324 provides in part a liens for estate_tax - liability of transferees and others - if the estate_tax imposed by chapter is not paid when due then the spouse transferee trustee surviving tenant person in possession of the property by reason of the exercise nonexercise or a release of a power_of_appointment or beneficiary who receives or has on the date of decedent’s death property included in the gross_estate under sec_2034 to inclusive shall be liable for such tax eggleston v commissioner tcmemo_1985_327 transferee’s receipt of property includible in the decedent’s estate under sections made her liable as trustee 309_f2d_202 9th cir cert_denied 373_us_909 government not required to proceed against the partnership entity individual partners were liable as transferees since they owned and controlled the partnership accordingly the service may assert transferee_liability against s since he is the trustee of the h trust and the partners of the partnership however to the extent that the transfers were made for full and adequate_consideration no transferee_liability would exist see 70_tc_71 sec_6901 allows the service one year beyond the expiration of the period of limitations for assessment against the transferor to assess such transferee_liability transferee_liability for gift_taxes as noted above under sec_2519 h’s inter_vivos disposition of the qualifying_income interest in the marital portion of the w trust results in a gift_tax imposed upon the remainder of the marital portion of the w trust transferee_liability may also be established either at law or in equity 37_tc_945 subsequent proceedings 40_tc_275 transferee_liability at law arises when the transferor transfers property at the time of the transfer and at the time the transferee_liability is asserted the transferor is liable for the tax and a valid contract exists between the transferor and the transferee and under the contract the transferee agrees to assume the liability of the transferor or the transferee_liability is imposed under an applicable state or federal statute 84_tc_375 later proceeding 90_tc_771 a review of the available facts reveals that there is no contractual agreement to assume the unpaid transfer_tax liabilities of h sec_6324 provides for a special_gift_tax_lien that attaches to any and all gifts made during a filing period and continues for ten years from the date the gifts are made unless the gift_tax is paid in full or sooner becomes unenforceable by the lapse of time see ccdm based upon the available facts it appears that any potential gifts by h occurred in year thus it appears that the government’s special_gift_tax_lien under sec_6324 lapsed sec_6324 cannot be used to establish transferee_liability at law to establish transferee_liability in equity the service must generally prove the following the transferee received property from the transferor the property was transferred to the transferee without consideration or for less than adequate_consideration the transfer was made during or after the period the gift_tax liabilities had accrued the transferor was insolvent to or because of the transfer of property to the transferee2 all reasonable efforts to collect from the estate of the transferor were made and that further collection efforts would be futile and the value of the property transferred 100_tc_180 the existence and extent of transferee_liability in equity is determined by the applicable state law 357_us_39 in this case the transfers of property were made in state a therefore it is necessary to look to the law of state a to determine transferee_liability under state a law transferee_liability at the time of the transaction is governed by state a code in this case the service initially would have to establish that the transferee received property from the transferor further factual development is required before we can opine on this element of transferee_liability the second element that must be proven is whether the transfers were made for consideration deemed valuable in law this requires a valuation not only of the property transferred but also of the legal rights given up in exchange for the property as this transfer has been deemed a gift it appears that inadequate consideration was given for the transfer however further factual development is required before we can opine on this element of transferee_liability the third element of transferee_liability concerns the accrual of the transferor’s gift_tax liability at the time of the transfer thus to the extent there is an unpaid gift_tax liability transferee would be liable for the deficiencies in the decedent’s gift_tax for gifts made during year see 64_tc_61 the fourth element that is generally required to establish transferee_liability is to show insolvency of the transferor at the time of the transfer or insolvency resulting from the transfer in this case under state a’s law it is necessary to prove insolvency case a debtor is insolvent when he has insufficient assets to pay his debts in order to prove insolvency both the value of the debtor’s assets and the amount of his liabilities must be established case b there is insufficient evidence for a determination as to whether h was insolvent at the time of the transfer or rendered insolvent by the transfer before the service can recover from the transferee it must exhaust all remedies against the transferor for the unpaid gift_tax liabilities this requirement is met when it is apparent that proceeding against the transferor would be futile it is our understanding that h’s estate does not have assets to pay the tax making this may or may not be required under state law see 100_tc_180 collection futile however this fact must be verified before initiating a transferee_liability case finally the service must establish the value of the transferred property 35_tc_317 acq 1961_2_cb_4 in this regard the service would have the burden of establishing the item transferred and its value bartmer t c pincite milliken v commissioner tcmemo_1959_210 18_tcm_995 aff’d 298_f2d_830 4th cir the facts provided to us do not specifically address this issue we are unable to recommend that transferee_liability for the gift_tax be asserted at this time because further factual development is necessary case development hazards and other considerations there are several viable theories in this case we recommend pursuing the imposition of gift_tax on the remainder of the marital portion of the w trust pursuant to sec_2519 and the inclusion in h’s gross_estate of his retained_life_estate in the h trust pursuant to sec_2036 these arguments appear to be the strongest arguments for the service the service may have a viable position under sec_2511 regarding the imposition of gift_tax on the exchange between h and s and h’s relinquishment of the qualified income_interest in the marital portion of the w trust in year we can argue that the transaction was a testamentary transfer between family members lacking the indicia of an arm’s length transaction petitioner may argue that the settlement was a bona_fide sale for adequate_and_full_consideration in money’s worth and therefore the retained_interest would not be subject_to sec_2036 petitioner would have to demonstrate that h received consideration equal to for the entire value of the trust corpus see estate of magnin v commissioner t c memo 897_f2d_516 d c cir but see 101_f3d_309 3rd cir 116_f3d_749 5th cir the facts provided support our position that h did not receive adequate_and_full_consideration for the transfer further factual development is necessary to determine if court rule sec_6902 tax by melissa liquerman senior technician reviewer passthroughs special industries branch field service division
